t c memo united_states tax_court james lindsey and lynne lindsey petitioners v commissioner of internal revenue respondent docket no filed date james lindsey and lynne lindsey pro sese bradley taylor for respondent memorandum opinion laro judge petitioners while residing in big bear lake california petitioned the court to redetermine respondent’s determination that they are liable for an accuracy-related_penalty of dollar_figure under sec_6662 the determination which relates to arises out of certain adjustments which respondent made to the income of a partnership in which -2 - petitioners were partners currently the case is before the court on respondent’s motion for summary_judgment under rule petitioners responded to respondent’s motion under rule b we shall grant respondent’s motion for summary_judgment unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background in petitioners were members of a partnership named rpt prn llc rpt prn llc was a limited_liability_company which was classified as a partnership for income_tax purposes on date petitioners filed with respondent a joint federal_income_tax return they reported dollar_figure as income received from rpt prn llc the total_tax due reported on that tax_return was dollar_figure on date respondent issued to rpt prn llc a notice of final_partnership_administrative_adjustment fpaa for the fpaa determined an increase in the income of rpt prn llc on date a petition was filed with this court on behalf of rpt prn llc contesting the adjustments in the fpaa by order of the court dated date that proceeding was dismissed for lack of jurisdiction on date respondent issued to petitioners a notice_of_deficiency for the notice determined that -3- petitioners were liable for a dollar_figure accuracy-related_penalty under sec_6662 as a result of a substantial_understatement_of_income_tax resulting from the increase in their income from the partnership discussion we decide whether petitioners are liable for an accuracy- related penalty under sec_6662 a motion for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there 1s no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as will be shown in the discussion that follows petitioners have raised no genuine issue as to any material fact accordingly we conclude that this case is ripe for summary_judgment b petitioners are precluded from litigating the deficiency petitioners allege in their petition that respondent erred in attributing to them income received from rpt prn llc we reject petitioners’ allegation as we lack jurisdiction over the deficiency in their income_tax attributable to their distributable share of income from rpt prn llc petitioners had an opportunity to raise their allegation during the tefra procedures ’ but they failed to do so the tefra procedures provide a method for adjusting partnership items in a single unified partnership proceeding rather than in multiple separate actions each involving a single partner 87_tc_783 in general the commissioner is precluded from assessing a deficiency in income_tax attributable to a partnership_item or any penalty addition_to_tax or additional_amount which relates to the partnership_item until after the completion of the ' the unified_audit and litigation procedures were enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 and are commonly referred to as the tefra procedures -5- partnership-level proceedings sec_6225 maxwell v commissioner supra pincite the tax treatment of any partnership_item is determined at the partnership level sec_6221 sec_6231 defines partnership_item as any item required to be taken into account for the partnership’s taxable_year to the extent regulations prescribed by the secretary provide that the item is more appropriately determined at the partnership level than at the partner level 93_tc_730 the regulations provide that the partnership aggregate and each partner’s share of items of income gain loss deduction or credit of the partnership are partnership items sec_301 a -1 a proced admin regs the assessment of the deficiency in petitioners’ federal_income_tax for resulted from the adjustments respondent made in the fpaa issued to rpt prn llc at the partnership level this court’s review of the commissioner’s adjustment of partnership items is governed by sec_6226 maxwell v commissioner supra pincite under sec_6231 an affected_item is defined as any item to the extent such item is affected by a partnership_item additions to tax under sec_6662 are analyzed as affected items crystal beach dev ltd v commissioner tcmemo_2000_170 it follows that the penalty for petitioners’ taxable_year determined in the notice_of_deficiency is an -6- affected_item as indicated above the deficiency in petitioners’ income_tax for is attributable to partnership items of rpt prn llc and was assessed as a computational adjustment after the partnership-level proceeding involving that entity was completed therefore we lack jurisdiction to redetermine that deficiency in this affected items case saso v commissioner supra palmer v commissioner tcmemo_1992_352 taylor v commissioner tcmemo_1992_219 accordingly we hold that petitioners are precluded from contesting that deficiency in this proceeding c accuracy--related penalty under sec_6662 d respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 as a result of a substantial_understatement of their income_tax sec_6662 a imposes an accuracy-related_penalty in the amount of percent of the portion of the underpayment attributable to any substantial_understatement_of_income_tax sec_6662 the underpayment is defined as the amount by which any_tax imposed exceeds the excess of the sum of the amount shown as the tax by the taxpayer on his return plus amounts not so shown previously assessed or collected without assessment over the amount of rebates made sec_6664 the understatement is defined as the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return reduced by any _7- rebate sec_6662 under sec_6662 the understatement is substantial if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure here petitioners received dollar_figure of income from rpt prn llc they reported however only dollar_figure of income received from rpt prn llc in their tax_return petitioners’ tax_return showed dollar_figure as tax due while the actual tax due was dollar_figure petitioners failed to raise any non-partnership-level issues as to the deficiency and they have failed to raise any other defenses in order to avoid the accuracy-related_penalty under sec_6662 see sec_6662 b c sec_1_6664-4 b c e income_tax regs it follows that petitioners had a substantial_understatement of tax therefore we hold that petitioners are liable for the accuracy- related penalty of dollar_figure under sec_6662 we have considered all arguments made by the parties and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
